766 N.W.2d 285 (2009)
HOME OWNERS INSURANCE COMPANY, Plaintiff-Counter-Defendant-Appellee,
v.
Larry SELFRIDGE and Betty Selfridge, Defendants-Counter-Plaintiffs-Appellees, and
Hallie Selfridge, Porter D. Selfridge, Minor, by his Next Friend, Hallie Selfridge and Brian Selfridge, Defendants-Appellants.
Docket No. 138157. COA No. 280112.
Supreme Court of Michigan.
June 17, 2009.


*286 Order
On order of the Court, the application for leave to appeal the December 18, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
HATHAWAY, J., would grant leave to appeal.